DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 91, 92, and 93 in fig. 12  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e., “unit” or “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image receiving unit” in claims 36, 51, 61, 62, and all dependent claims
“classification module” in claims 36, 51, 61, 62, and all dependent claims
“analysis module” in claims 36, 51, 61, 62, and all dependent claims
“second image processing unit” in claims 36, 51, 61, 62, and all dependent claims
“third image processing unit” in claims 36, 51, 61, 62, and all dependent claims
“image analysis unit” in claims 36, 51, 61, 62, and all dependent claims
“classifying unit” in claims 36, 51, 61, 62, and all dependent claims
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It is noted that the specification discloses that the corresponding structures are various processors and/or software ([0194] - [0195]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 38 - 51, and 53 - 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 36, 51, 61, and 62 have been amended to recite:
wherein the neurodegeneration feature is determined to be abnormal when the neurodegeneration feature is greater than a predetermined value and the neurodegeneration feature is determined to be normal when the neurodegeneration feature is less than the predetermined value
wherein the beta amyloid protein is determined to be abnormal when an amount of beta-amyloids is greater than a predetermined amount of beta-amyloids and the beta amyloid protein is determined to be normal when the amount of beta-amyloids is less than the predetermined amount of beta-amyloids
wherein the tau protein is determined to be abnormal when an amount of tau proteins is greater than a predetermined amount of tau proteins and the tau protein is determined to be normal when the amount of tau proteins is less than the predetermined amount of tau proteins

Applicant’s specification makes no mention of predetermined or threshold values of a neurodegeneration feature. Similarly, the specification makes no mention of predetermined amounts of beta-amyloids or tau proteins.
Claims 36, 51, 61, and 62 therefore introduce new matter. To overcome these rejections, examiner suggests removing the limitations directed towards predetermined values and predetermined amounts.

Claims 61 and 62 recite “repeating the preceding steps for the plurality of subjects from the subject group.” 
Applicant’s specification makes no mention of repeating steps. In particular, the specification does not disclose that the training step is repeated for the subjects. 
Claims 61 and 61 therefore introduce new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 - 46, 48, 51, and 53 - 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 and 53 are indefinite because it is unclear how the “classification of the subject performed by the classifying unit” may include all of the recited classifications. The claim requires that five different classifications are provided for a single subject. It is unclear how the claimed device/method would function properly if a single subject is classified as being “in a normal stage,” “in an early stage of Alzheimer's disease,” as having Alzheimer's disease, as having another pathology and Alzheimer's disease, and as having a pathology other than Alzheimer's disease. Examiner suggests re-writing the claim to indicate that these are alternative, rather than simultaneous, classifications. For the purposes of examination, any classification scheme that includes the recited five different classifications will be interpreted as meeting the claim.
Claims 40 and 55 are indefinite because it is unclear how a single  neurodegeneration feature includes each of four values: “a cortical thickness, a volume, a surface area, and a gyrification index.” Is the claim trying to recite four neurodegeneration features, or to set forth that the neurodegeneration feature comprises one of the recited four values? For the purposes of examination, any one of the recited four different features will be interpreted as meeting the claim.
Claims 41 and 56 are indefinite because it is unclear what is meant by “the classification module classifies the entire region of the brain of the subject into the plurality of classified brain regions using any one of a first MRI image classified with respect to the axial direction by the first model, a second MRI image classified with respect to the coronal direction by the second model, and a third MRI image classified with respect to the sagittal direction by the third model.” The independent claims have already set forth that the classification is “based on the MRI image.” It is unclear if one of the first, second, or third MRI images are “the MRI image” recited in the independent claims. It is not clear what more that claims 41 and 56 are attempting to require (i.e., that “the MRI image” is axial, coronal, or sagittal? that the neural network performs the classification?) It is unclear what ‘use’ of the recited first, second, or third MRI images is intended. Examiner suggests re-writing the claim using simpler language that clearly identifies what specific requirements and what ‘use’ of the recited first, second, or third MRI images is intended, relative to the independent claims. For the purposes of examination, any classification of the MRI image will be interpreted as meeting the claim.
Claim 43 is indefinite because there is unclear antecedent basis for “95 classified regions.” It is unclear if the 95 classified regions are the “plurality of classified brain regions” or are required in addition to the “plurality of classified brain regions.”
Claims 48 and 59 are indefinite because it is unclear how a single ROI includes each of five regions: “a cerebellum grey matter region, a cerebellum white matter region, a whole cerebellum region, a pons region, and a brainstem region.” Is the claim trying to recite five ROIs features, or to set forth that the ROI comprises one of the recited five regions? For the purposes of examination, any one of the recited five different regions will be interpreted as meeting the claim.
Claims 48 and 59 are indefinite because it is unclear how an ROI may vary depending on a tracer. Is the claim trying to recite that the metrics within the ROI vary depending on the tracer, or that the different ROIs are intended to be used depending on which tracer a user employs? Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. 
Claim 51 is indefinite because there is unclear antecedent basis for “a plurality of images of the brain of the subject” in line 3. It is unclear if these are a plurality of the “brain image” recited in line 2. For the purposes of examination, the claim will be interpreted as intending that lines 2 and 3 are referring to the same images. 
Claims 51, 61, and 62 are indefinite because there is unclear antecedent basis for “a first image processing unit” in the second paragraph of the “2-1” step of each claim. It is unclear if this is the “first image processing unit” recited in the previous paragraph or not. Examiner suggests amending the claim to refer to “the first image processing unit,” if this is what is intended.  
Claim 57 is indefinite because there is insufficient antecedent basis for “the first MRI image classified with respect to the axial direction by the first model,” “the second MRI image classified with respect to the coronal direction by the second model,” and “the third MRI image classified with respect to the sagittal direction by the third model.” Such elements are recited in claim 56, whereas claim 57 does not depend from claim 56. It is unclear what images are being referred to. 
Claims 61 and 62 are indefinite because it is unclear why the training is repeated for each of the subjects. Moreover, as explained in the written description rejections above, applicant has not disclosed such a feature. For the purposes of examination, any repetition of steps will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36, 38 - 51, and 53 - 62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
Independent claims 36 and 51 are directed to a device and method, respectively (Step 1). With regard to Step 2A: Prong 1, the claims are considered to be directed towards abstracts idea in the form of mental processes because they recite steps of:
‘classifying an entire region of the brain of the subject into a plurality of classified brain regions based on the MRI image’
‘acquiring a neurodegeneration feature of the brain of the subject based on the plurality of classified brain regions’
‘performing a first determination of whether the neurodegeneration feature is normal or abnormal …’
‘performing a second determination of whether beta amyloid protein is normal or abnormal based on the first SUVR image …’
‘performing a third determination of whether tau protein is normal or abnormal based on the second SUVR image …’
‘classifying the subject related to Alzheimer's disease using the first determination, the second determination and the third determination’
Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claims precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claims recite additional elements directed towards the steps being performed by processing “units.” The claims further recites steps of: 
‘receiving a plurality of images of the brain …’
‘a deep neural network module …’
‘acquiring a first standardized uptake value ratio (SUVR) image from the amyloid PET image …’
‘acquiring a second SUVR image from the tau PET image based on the plurality of classified brain regions …’
With regard to Step 2A: Prong 2, the additional limitations of the claims directed towards the steps being performed by processing “units,” as well as the limitations directed towards “a deep neural network module” comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The limitations directed towards receiving a plurality of images of the brain, and acquiring the first and second SUVR images are routine steps of data-gathering that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations directed towards the steps being performed by processing “units,” as well as the limitations directed towards “a deep neural network module” comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The limitations directed towards receiving a plurality of images of the brain, and acquiring the first and second SUVR images are routine steps of data-gathering that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. Therefore, when considered separately and in combination, the additional limitations of the claims do not result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 38 - 41, 47, 53 - 56, and 58 recite additional elements directed towards details of the judicial exceptions identified in claim 36, and are also capable of being practically performed in the mind or with the use of basic physical aids. The claims are therefore further directed towards judicial exceptions themselves, rather than presenting additional elements that integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 42 and 57 recite additional elements directed towards image reconstruction. These additional elements merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the image is constructed as recited). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 43 - 45 recite additional elements directed towards details of the judicial exceptions identified in claim 36, and are also capable of being practically performed in the mind or with the use of basic physical aids. The claims are therefore further directed towards judicial exceptions themselves, rather than presenting additional elements that integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 46 recites additional elements directed towards a step of calculating volume of a brain region. The step is directed towards an abstracts idea in the form of a mental process. The step, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). The claim therefore does not present additional elements that integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 48 and 59 recite additional elements directed towards specific brain matter regions and a tracer. These additional elements merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the specific brain matter regions and a tracer are used as recited). Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 49, 50, and 60 recite additional elements directed towards  steps of partial volume correction and co-registration. The steps are directed towards abstract ideas in the form of mental processes. The steps, as drafted, under their broadest reasonable interpretation, cover performance of the limitations in the mind. Nothing recited in the claims preclude the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). The additional limitations of the claims directed towards the steps being performed by processing “units” comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The claims therefore do not present additional elements that integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.

Independent claims 61 and 62 are directed to methods (Step 1). With regard to Step 2A: Prong 1, the claims are considered to be directed towards abstracts idea in the form of mental processes because they recite steps of:
‘classifying an entire region of the brain of the subject into a plurality of classified brain regions based on the MRI image’
‘acquiring a neurodegeneration feature of the brain of the subject based on the plurality of classified brain regions’
‘performing a first determination of whether the neurodegeneration feature is normal or abnormal …’
‘performing a second determination of whether beta amyloid protein is normal or abnormal based on the first SUVR image …’
‘performing a third determination of whether tau protein is normal or abnormal based on the second SUVR image …’
‘classifying the subject related to Alzheimer's disease using the first determination, the second determination and the third determination’
‘screening the subject for the clinical trial’
Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claims precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claims recite additional elements directed towards the steps being performed by processing “units” or a server. The claims further recite intended use in the preambles. The claims also recite steps of: 
‘receiving a plurality of images of the brain …’
‘a deep neural network module …’
‘acquiring a first standardized uptake value ratio (SUVR) image from the amyloid PET image …’
‘acquiring a second SUVR image from the tau PET image based on the plurality of classified brain regions …’
‘providing the classification information’
‘repeating the preceding steps for the plurality of subjects from the subject group’
With regard to Step 2A: Prong 2, the additional limitations of the claims directed towards the steps being performed by processing “units,” as well as the limitations directed towards “a deep neural network module” comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The limitations of the preambles directed towards intended use merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use as recited). The limitations directed towards receiving a plurality of images of the brain, and acquiring the first and second SUVR images are routine steps of data-gathering that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The limitations directed towards repeating the steps merely duplicate steps discussed above. Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application. 
	With regard to Step 2B, as explained above, the additional limitations directed towards the steps being performed by processing “units,” as well as the limitations directed towards “a deep neural network module” comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The limitations of the preambles directed towards intended use merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use as recited). The limitations directed towards receiving a plurality of images of the brain, and acquiring the first and second SUVR images are routine steps of data-gathering that comprise mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The limitations directed towards repeating the steps merely duplicate steps discussed above. Therefore, when considered separately and in combination, the additional limitations of the claims do not result in the claims, as a whole, amounting to significantly more than the judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 38 - 41, 47 - 49, 51, 53 - 56, and 58 - 62 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2018/0204327, hereinafter “Matthews”) in view of Herrmann et al. (US 2021/0236080, hereinafter “Herrmann”) and Whitwell et al. (“Imaging correlations of tau, amyloid, metabolism and atrophy in typical & atypical AD.” Alzheimers Dement. 2018 August ; 14(8): 1005–1014, hereinafter “Whitwell”).
Regarding claims 36 and 51, Matthews shows a device and method for classifying a subject (identifying a brain condition, abstract) with respect to Alzheimer's disease (“AD,” [0065]) using a plurality of images (receiving imaging data, abstract) of the subject’s brain. A processor (processor, [0050]; “computer, system, device, machine, mainframe, or server,” [0051]) comprising a plurality of software units/modules1, is used to perform the method. The method comprises: 
receiving the images (imaging data, [0038] and block 102 of fig. 1), wherein the images comprise a magnetic resonance imaging (MRI) image (structural MRI, [0064]), and amyloid and tau positron emission tomography (PET) images (“amyloid PET, tau PET may also be used to measure the accumulation of pathological entities such as the amyloid plaques and tangles, which are hallmarks of AD,” [0041]; “measurement of amyloid burden … with amyloid PET, measurement of tau burden with tau PET,” [0064])
training a machine-learnt classifier using a model trained with brain images (machine learning algorithm, [0040] and block 104 of fig. 1; “training the classifier … imaging data … amyloid PET, tau PET … structural MRI data…,” [0041]);
classifying an entire region of the brain based on the MRI image into a plurality of classified brain regions (“ROIs,” [0043]; pre-defined regions of interest, [0057]; [0079]; “ … PET scans … co-registered with their respective MRI scans, which were segmented… volumes of interest,” [0086]);
acquiring a neurodegeneration feature of the brain, based on the classified brain regions, and determining whether the neurodegeneration feature is normal or abnormal relative to a predetermined value (“relative volume atrophy … discerned using structural MRI,” [0042]; volume reductions, [0100] and [0103] - [0104]; volumetric effects, [0112] - [0113]);
acquiring a first standardized uptake value ratio (SUVR) image from the amyloid PET image, based on the classified brain regions, and determining whether beta amyloid protein is normal relative to a predetermined amount of beta-amyloids based on the first SUVR image (subjects “considered Am− … amyloid scan was negative (11C-PiB threshold 1.47, florbetapir standardized uptake value ratios (“SUVr”) <1.11), and Am+ if their CSF Abeta42 was <192 or their florbetapir SUVr was ≤1.11,” [0076]; SUVRs, [0079]; [0081]); 
acquiring a measure of tau burden from the tau PET image based on the classified brain regions, and determining whether tau protein is normal relative to a predetermined amount of tau proteins, based on the measure of tau burden ([0041]; [0064]; “Tau+,” [0113] - [0115] - [0116]); and 
classifying the subject with respect to Alzheimer's disease using the determinations (“brain condition of the patient may then be determined using the degree to which the patient expresses one or more disease states, as indicated by process block 108,” [0046]). 
Matthews fails to show that the machine-learnt classifier is a deep neural network. Matthews is also silent as to whether the model is trained with labelling data, and does not mention whether the brain images comprise an axial, coronal, sagittal, or other type of brain image. In addition, Matthews does not explicitly state that the measure of tau burden comprises an SUVR image.
Herrmann, in applicant’s field of endeavor of image processing techniques for images of the brain (CPC group G06T2207/30016), discloses automated localization of large vessel occlusions in patients' brains ([0002]). Herrmann teaches a machine-learnt classifier that is a deep neural network (convolutional neural network … deep learning, [0064]; [0079]) and a model trained with labelling data and brain images comprising an axial brain image (the training data 106 can mirror and/or correspond to the axial CTA images … and the training data 106 can comprise a collection of single images of different patients' brains… known label, [0047]).
Whitwell discloses imaging correlations of tau, amyloid, metabolism and atrophy in AD. Whitwell teaches a measure of tau burden (tau on [18F]AV-1451 PET, pg. 1, “Methods” portion of abstract) that comprises an SUVR image (“[18F]AV-1451 and PiB-PET values for each ROI were divided by uptake in the cerebellar crus… to create standard uptake value ratios (SUVRs),” pg.4, 2nd paragraph in section “2.3. Image analysis”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Matthews to have the machine-learnt classifier be a deep neural network, as taught by Herrmann, in order to achieve the recognized advantages of such classifiers, including the ability to become more efficient at learning complex features as the size of the training datasets grow, and the ability to execute complex operations simultaneously. It also would have been obvious to have the model be trained with labelling data, as taught by Herrmann, in order to provide ground truth for proper training of the classifier, as is well-understood in the art. Further, it would have been obvious to have the brain images comprise an axial brain image, as taught by Herrmann, in order to have training data correspond to acquired images, as suggested by Herrmann ([0047]), when the acquired images comprises standard views that are universally used in the medical imaging arts. 
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Matthews and Herrmann to have the measure of tau burden comprise an SUVR image, as taught by Whitwell, in order to use conventional quantification techniques that are ubiquitously used in the medical imaging arts to represent the measure of tau burden.

Regarding claims 38 - 39 and 53 - 54, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows that the classification scheme includes the potential to classify the subject as being “in a normal stage” when the neurodegeneration feature, beta amyloid and tau are normal; “in an early stage of Alzheimer's disease,” when the neurodegeneration feature and tau are normal but beta amyloid is abnormal; as having Alzheimer's disease when the neurodegeneration feature, beta amyloid and tau are abnormal; as having another pathology and Alzheimer's disease when the neurodegeneration feature and beta amyloid are normal but tau is abnormal; or as having a pathology other than Alzheimer's disease when the neurodegeneration feature and beta amyloid are normal and tau is abnormal, when the neurodegeneration feature is abnormal and beta amyloid and tau are normal, or when the neurodegeneration feature and tau are abnormal and the beta amyloid is normal (“direct evaluation of the degree to which each disease state is expressed in the data, as well as the tracking of progression (or treatment-related modification) separately,” [0037]; [0043]; [0065]). Specifically, the classification scheme of Matthews would produce the recited classifications under the recited conditions.

Regarding claims 40 and 55, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows generating a neurodegeneration feature map, as the set measurements in the set of ROIs used for analysis is interpreted as a “feature map.” The neurodegeneration feature includes a volume (“relative volume atrophy … discerned using structural MRI,” [0042]; volume reductions, [0100] and [0103] - [0104]; volumetric effects, [0112] - [0113]).

Regarding claims 41 and 56, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows classifying the entire region of the brain based on the MRI image into the plurality of classified brain regions (“ROIs,” [0043]; pre-defined regions of interest, [0057]; [0079]; “ … PET scans … co-registered with their respective MRI scans, which were segmented… volumes of interest,” [0086]).

Regarding claims 47 and 58, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows that the classification into the plurality of classified brain regions uses ROI information (“ROIs,” [0043]; pre-defined regions of interest, [0057]; [0079]; “ … PET scans … co-registered with their respective MRI scans, which were segmented… volumes of interest,” [0086]). The neurodegeneration feature is acquired using the ROI information, and the ROI information is applied to acquire the SUVR images, at least because the neurodegeneration feature and the SUVR images are acquired based on the classified brain regions, as discussed above in the art rejections of claims 36 and 51. 
	
Regarding claims 49 and 60, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows performing pre-processing comprising co-registration ([0085]-[0086]). 
Matthews fails to show that the pre-processing comprises partial volume correction.
Whitwell teaches performing pre-processing comprising partial volume correction ( PVC, pg.4, section “2.2. Image acquisition”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Matthews and Herrmann to have the pre-processing comprise PVC, as taught by Whitwell, in order to facilitate ensuring accurate quantification, as is well-understood in the art.

Regarding claims 48 and 59, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above. Matthews further shows the ROI includes gray cerebellum ([0057]). The intensity within the ROI varies depending on tracer accumulation within the ROI, as is understood in the art. 

Regarding claims 61 and 62, Matthews shows a method of increasing a probability of successful clinical trials by screening a subject in a candidate group in a clinical trial for proving a drug efficacy, wherein the candidate group comprises a plurality of subjects, using a device for classifying a subject (identifying a brain condition, abstract) with respect to Alzheimer's disease (“AD,” [0065]). The device comprises a processor (processor, [0050]) comprising a plurality of software units/modules2, as well as a central control unit and a server (“computer, system, device, machine, mainframe, or server,” [0051]), that are used to perform the method. The method comprises: 
receiving a plurality of images (imaging data, [0038] and block 102 of fig. 1) of the subject’s brain, wherein the images comprise a magnetic resonance imaging (MRI) image (structural MRI, [0064]), and amyloid and tau positron emission tomography (PET) images (“amyloid PET, tau PET may also be used to measure the accumulation of pathological entities such as the amyloid plaques and tangles, which are hallmarks of AD,” [0041]; “measurement of amyloid burden … with amyloid PET, measurement of tau burden with tau PET,” [0064])
training a machine-learnt classifier using a model trained with brain images (machine learning algorithm, [0040] and block 104 of fig. 1; “training the classifier … imaging data … amyloid PET, tau PET … structural MRI data…,” [0041]);
classifying an entire region of the brain based on the MRI image into a plurality of classified brain regions (“ROIs,” [0043]; pre-defined regions of interest, [0057]; [0079]; “ … PET scans … co-registered with their respective MRI scans, which were segmented… volumes of interest,” [0086]);
acquiring a neurodegeneration feature of the brain, based on the classified brain regions, and determining whether the neurodegeneration feature is normal or abnormal relative to a predetermined value (“relative volume atrophy … discerned using structural MRI,” [0042]; volume reductions, [0100] and [0103] - [0104]; volumetric effects, [0112] - [0113]);
acquiring a first standardized uptake value ratio (SUVR) image from the amyloid PET image based on the classified brain regions, and determining whether beta amyloid protein is normal relative to a predetermined amount of beta-amyloids based on the first SUVR image (subjects “considered Am− … amyloid scan was negative (11C-PiB threshold 1.47, florbetapir standardized uptake value ratios (“SUVr”) <1.11), and Am+ if their CSF Abeta42 was <192 or their florbetapir SUVr was ≤1.11,” [0076]; SUVRs, [0079]; [0081]); 
acquiring a measure of tau burden from the tau PET image based on the classified brain regions, and determining whether tau protein is normal relative to a predetermined amount of tau proteins, based on the measure of tau burden ([0041]; [0064]; “Tau+,” [0113] - [0115] - [0116]); 
classifying the subject with respect to Alzheimer's disease using the determinations (“brain condition of the patient may then be determined using the degree to which the patient expresses one or more disease states, as indicated by process block 108,” [0046]);
providing the classification information to a central control unit or server (“computer, system, device, machine, mainframe, or server,” [0051])
screening the subject for the clinical trial based on the classification (“differentiate co-morbid diseases … essential in order to conduct informative pharmaceutical clinical trials,” [0011]; [0014]; [0069]; [0086]; [0111]); and 
repeating the steps for the plurality of subjects (subject selection, [0074] and Table 1).
Matthews fails to show that the machine-learnt classifier is a deep neural network. Matthews is also silent as to whether the model is trained with labelling data, and does not mention whether the brain images comprise an axial, coronal, sagittal, or other type of brain image. In addition, Matthews does not explicitly state that the measure of tau burden comprises an SUVR image.
Herrmann, in applicant’s field of endeavor of image processing techniques for images of the brain (CPC group G06T2207/30016), discloses automated localization of large vessel occlusions in patients' brains ([0002]). Herrmann teaches a machine-learnt classifier that is a deep neural network (convolutional neural network … deep learning, [0064]; [0079]) and a model trained with labelling data and brain images comprising an axial brain image (the training data 106 can mirror and/or correspond to the axial CTA images … and the training data 106 can comprise a collection of single images of different patients' brains… known label, [0047]).
Whitwell discloses imaging correlations of tau, amyloid, metabolism and atrophy in AD. Whitwell teaches a measure of tau burden (tau on [18F]AV-1451 PET, pg. 1, “Methods” portion of abstract) that comprises an SUVR image (“[18F]AV-1451 and PiB-PET values for each ROI were divided by uptake in the cerebellar crus… to create standard uptake value ratios (SUVRs),” pg.4, 2nd paragraph in section “2.3. Image analysis”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Matthews to have the machine-learnt classifier be a deep neural network, as taught by Herrmann, in order to achieve the recognized advantages of such classifiers, including the ability to become more efficient at learning complex features as the size of the training datasets grow, and the ability to execute complex operations simultaneously. It also would have been obvious to have the model be trained with labelling data, as taught by Herrmann, in order to provide ground truth for proper training of the classifier, as is well-understood in the art. Further, it would have been obvious to have the brain images comprise an axial brain image, as taught by Herrmann, in order to have training data correspond to acquired images, as suggested by Herrmann ([0047]), when the acquired images comprises standard views that are universally used in the medical imaging arts. 
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Matthews and Herrmann to have the measure of tau burden comprise an SUVR image, as taught by Whitwell, in order to use conventional quantification techniques that are ubiquitously used in the medical imaging arts to represent the measure of tau burden.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews, Herrmann, and Whitwell as applied to claim 49 above, and further in view of Oyama et al. (“Error propagation analysis of seven partial volume correction algorithms for [18F]THK-5351 brain PET imaging.” EJNMMI Phys 7, 57 Sep. 14, 2020., hereinafter Oyama). 
Regarding claim 50, the combined invention of Matthews, Herrmann, and Whitwell discloses the claimed invention substantially as noted above.
Matthews fails to show that the PVC processing includes a geometric transfer matrix method and a Muller-Gartner method. 
Oyama discloses error propagation analysis of seven partial volume correction algorithms. Oyama teaches PVC processing that includes a geometric transfer matrix method and a Muller-Gartner method (pg. 1, “Methods” section of abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Matthews, Herrmann, and Whitwell to have the PVC processing include a geometric transfer matrix method and a Muller-Gartner method, as taught by Oyama, in order to reduce error propagation, as suggested by Oyama (pg. 1, “Conclusion” section of abstract). In the combined invention of Matthews, Herrmann, and Whitwell the PVC processing is “to correct a spill-out phenomenon and a spill-in phenomenon.”

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered.
Applicant’s arguments on pages 20 - 22 with respect to the written description rejections of the claims, as well as the Affidavit filed 11/30/2022, are somewhat persuasive. Examiner finds that figs. 11 - 12 largely support the amended features of claims 36 and 51. The previous grounds of rejection under 112(a) are withdrawn. However, new grounds of rejection under 112(a) are set forth herein. Applicant’s arguments are not germane to the current grounds of rejection under 112(a). Specifically, the arguments do not explain how applicant’s specification discloses determinations specifically relative to predetermined values of a neurodegeneration feature, predetermined amounts of beta-amyloids or tau proteins. Similarly, the arguments do not explain how applicant’s specification discloses repeating the training step for different subjects.  
Applicant’s arguments on page 22 - 23 with respect to the indefiniteness rejections of the claims have been considered but they are not germane to the current grounds of rejection under 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: the software units/modules of the processor are mapped to the structural components of the instant claims that invoke interpretation under 112(f). 
        2 Examiner note: the software units/modules of the processor are mapped to the structural components of the instant claims that invoke interpretation under 112(f).